OPINION
By THE COURT
The above entitled cause is now being determined on motion of appellee to dismiss appellant’s appeal on the ground that appellant has filed no bill of exceptions. The Supreme Court of Ohio has determined that it is not a proper procedure to dismiss an error proceeding on the ground that a bill of exceptions has not been filed.
This was on the theory that the case is properly in court and error may be manifest in other ways than in the bill of exceptions. If perchance it develops that the error is not manifest except through the bill of exceptions then the proper procedure is to enter judgment against the appellant.
The motion to dismsis will not be allowed.
Exceptions will be ordered.
CRAIG, PJ, BARNES and HORNBECK, JJ, concur.